      Case 1:19-cr-00035-TSK-MJA Document 32 Filed 12/02/19 Page 1 of 1 PageID #: 151

USCA4 Appeal: 19-4876    Doc: 1          Filed: 12/02/2019   Pg: 1 of 1


                                                                  FILED: December 2, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                           No. 19-4876
                                   (1:19-cr-00035-TSK-MJA-1)
                                      ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        QUIONTE CRAWFORD, a/k/a Kayla Stevens, a/k/a Quionte Jordan Crawford

                     Defendant - Appellant


        This case has been opened on appeal.

        Originating Court                         United States District Court for the
                                                  Northern District of West Virginia at
                                                  Clarksburg
        Originating Case Number                   1:19-cr-00035-TSK-MJA-1
        Date notice of appeal filed in            11/26/2019
        originating court:
        Appellant                                  Quionte Crawford

        Appellate Case Number                      19-4876
        Case Manager                              Cyndi Halupa
                                                  804-916-2704
